.. ..
  AO 2458 (CASDRev. 02/1 8) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT Co

                 UNITED STA TES OF AM E RICA
                                      v.
           JOSE MARIO MEDINA-RODRIGUEZ (I)
                                                                                    Case Number:         3 : I 9CR0312-W

                                                                                 Mayra Garcia
                                                                                 Defendant's Attorney
  REGISTRATION NO.                    73455-298
  D -
  THE DEFENDANT:
  IZI    pleaded guilty to count(s)             One of the Information.
  D     was found guilty on count(s)
        after a plea of not guilty

  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section   I Nature of Offense                                                                Count
        8:1326 - Attempted Reentry of Removed Alien                                                            1




      The defendant is sentenced as provided in pages 2 through                             2           of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  0     The defendant has been found not guilty on count(s)

  D     Count(s)                                                        are            dismissed on the motion of the United States.

  IZ!    Assessment : $100.00-Waived


         JVT A Assessment* : $
  D
         *Justice fo r Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  IZI No 'fine                     D Forfeiture pursuant to order filed                                                     , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid . If ordered to pay restitution , the defendant shall notify the court and United States Attorney of
  any material change in the defendant' s economic circumstances.

                                                                                 February 11. 2019
                                                                                 Date of Imposition of Se



                                                                                 HON. THOMA
                                                                                 UNITED STAT
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JOSE MARIO MEDINA-RODRIGUEZ (1)                                          Judgment - Page 2of2
CASE NUMBER:              3: l9CR0312-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 60 days




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                     By                    DEPUTY UNITED STA TES MARSHAL
